DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Vanbenschoten et al. (U.S. 2005/0060849).
In re Thorpe, 77 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).
Vanbenschoten	discloses the claimed invention (see below), in particular an elastic film (14), which material has inherent deformation qualities but fails to explicitly recite that the elastic film presents residual deformation that is less than 30% after being lengthened by 100% of its initial dimension, and at ambient temperature.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to contrive any number of desirable ranges for the percent of residual deformation limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Refer to MPEP § 2144.05.
As for Claim 1, Vanbenschoten discloses and invention comprising:
 an elastic film (14) extending in a longitudinal direction; and
a plastics tape (16) extending in the longitudinal direction comprising a base (12) presenting a bottom face (bottom face of 12) and a top face (top face of 12) and including a plurality of retaining elements (18) extending from said top face;
the device being characterized in that the film, the base, and the retaining elements are formed integrally by means of extrusion (see para [0079] and Fig. 3A and 4)).

3.    (Currently Amended) A retaining device according to claim 1, wherein the transition between the elastic film and the base of the plastics tape, beside the top face and/or the bottom face, is continuous (see Fig. 2).
4.    (Currently Amended) A retaining device according to claim 1, wherein the plastics tape and the elastic film form an intermediate layer (layer of 14 and 16) having a bottom face and a top face, said retaining device further comprising a layer of nonwoven material (13) secured to the bottom face of the intermediate layer.
5.    (Currently Amended) A retaining device according to claim 4, wherein the layer of nonwoven material is secured to the bottom face of the intermediate layer by partial encapsulation of the layer of nonwoven material in said intermediate layer (see Examiner notes).
6.    (Currently Amended) A retaining device according to claim 5, wherein the partial encapsulation is performed in the elastic film of said intermediate layer (see Examiner Notes).
7.    (Currently Amended) A retaining device according to claim 5, wherein the partial encapsulation is performed in the plastics tape of said intermediate layer (see Examiner Notes).
8.    (Currently Amended) A retaining device according to claim 4 further comprising a support layer (56) secured to the top face of the intermediate layer.
9.    (Currently Amended) A retaining device according to claim 8, wherein the support layer is secured to the top face of the intermediate layer by means of adhesive (see para [0096]).
10.    (Currently Amended) A retaining device (300) according to claim 4, wherein at least one of the bottom face and/or of the top face of the intermediate layer presents elements projecting from said face, which projecting elements (114) are distinct from the retaining elements.

12.    (Currently Amended) A retaining device (300) according to claim 1, wherein the base of the plastics tape presents a thickness lying in the range 10 µm to 700 µm (see para [0079,0084]), where the thickness is the distance between the top face  and a bottom face of the base, and wherein each of the retaining elements is constituted by a stem (stem of 18) and by a head (hooked head of 18), the stem having a bottom end  connected to the base (see Fig. 2), and a top end opposite from the bottom end, the head surmounting the top end of the stem (see Fig. 2), and having a bottom face facing towards the base and a top face opposite from the bottom face, and wherein the top face of the head of each retaining element includes a rib (see Fig, 4E disclosing a rib in shapes 1 and 3, when viewing Fig. 4E from top to bottom).
13.    (Currently Amended) A retaining device according to 4, wherein the nonwoven material is activated (see Examiner Notes).
Response to Arguments
Applicant's arguments filed 12/16/2020 have been fully considered but they are not persuasive. 
Applicants argument that Vanbenschoten fails to disclose the claimed feature the elastic film presents residual deformation that is less than 30% after being lengthened by 100% of its initial dimension, and at ambient temperature, appears to drawn to subject matter that is directed to a product-by-process claim wherein the process relied upon is “extrusion,” “partial encapsulation,” and “activation”.  This limitation is not given any patentable weight since the structural limitations of the claimed product are met and therefore it has been held that if the product defined in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made from a different process.  See In re Thorpe, 77 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M UPCHURCH whose telephone number is (571)270-7957.  The examiner can normally be reached on 6AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/DAVID M UPCHURCH/Examiner, Art Unit 3677                                                                                                                                                                                                        
/Robert Sandy/Primary Examiner, Art Unit 3677